DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s election of Group I for examination without traverse has been acknowledged, as well as the applicant’s reservation of the right to file a Divisional Application directed to non-elected claims 11-30.
Applicant’s arguments, see page 13, filed 11/09/2021, with respect to the rejection of claim(s) 7 and 9 under 35 U.S.C. 112(b) have been considered but are moot because claims 7 and 9 have been canceled.
Applicant’s arguments, see page 12, filed 11/09/2021, with respect to the interpretation of the term have been fully considered and are persuasive.  The interpretation of the term “voltmeter” under 35 U.S.C. § 112(f) has been withdrawn. 
Applicant’s arguments, see pages 13-16, filed 11/09/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park, Goldkuhl, and Talluri.
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
The applicant has argued the interpretation of the terms "optical sensor," "bioelectrical impedance sensor," "current source," and “voltmeter” should not be interpreted under § l 12(f) because a person skilled in the art would understand each of the foregoing terms to have a sufficiently definite meaning as a name for structure as evidenced by Wikipedia articles cited by the applicant. However, the examiner respectfully contends that the cited Wikipedia articles fail to show sufficient structure, but function: 
From the Wikipedia article Sensor: “In the broadest definition, a sensor is a device, module, machine, or subsystem that detects events or changes in its environment and sends the 
From the Wikipedia article Electro-optical sensor: “There are many different kinds of optical sensors, the most common types are:
Photoconductive devices convert a change of incident light into a change of resistance.
Photovoltaics, commonly known as solar cells, convert an amount of incident light into an output voltage.
Photodiodes convert an amount of incident light into an output current.
Phototransistors are a type of bipolar transistor where the base-collector junction is exposed to light. This results in the same behaviour of a photodiode, but with an internal gain.”
From the Wikipedia article Current source: “A current source is an electronic circuit that delivers or absorbs an electric current which is independent of the voltage across it.”
From the Wikipedia article Voltmeter: “Voltmeters are made in a wide range of styles, some separately powered (e.g. by battery), and others powered by the measured voltage source itself. “
None of these articles show sufficient structure to overcome the interpretation of the terms "optical sensor," "bioelectrical impedance sensor," and "current source," under 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0042557 A1, cited in applicant 11/08/2019 IDS, hereinafter Park) in view of Goldkuhl et al (US 2011/0282180 Al, cited in applicant 07/25/2019 IDS, hereinafter Goldkuhl) and Talluri et al (EP 3 097 849 A1, hereinafter Talluri).
Regarding Claim 1, Park discloses an apparatus for measuring a biosignal, comprising: 
an optical sensor (Element 620 which is also element 120, Figs. 1B and 5A-5B) configured to: 
emit light in a measurement region to an object of interest (“For example, the biometric sensor 120 may include an optical signal detector to irradiate light onto the target subject according to a predetermined control signal…”, [0055]); and 
receive an optical signal reflected from the object of interest (“…and receive light returning from the target object”, [0055]); and 

wherein the bioelectrical impedance sensor comprises: 
a first electrode and a second electrode that are spaced a first distance apart from each other (Fig. 3C; the top and bottom electrodes of electrode pair Z5, connected by a line) and are disposed symmetrically with respect to the optical sensor (Fig. 3C; all bioelectrode pairs are “disposed symmetrically to each other with respect to a biometric sensor 420”, [0084]; this can be the optical sensor 620); 
a third electrode and a fourth electrode that are spaced a second distance apart from each other (Fig. 3C; the top and bottom electrodes of electrode pair Z1, connected by a line) and are disposed symmetrically with respect to the optical sensor (Fig. 3C); 
an impedance measurer (Element 630, Fig. 5B) configured to: 
measure a first bioelectrical impedance using the first electrode and the second electrode (“one of the eight biometric electrode pairs Z1 to Z8 may be a reference electrode pair and the remaining seven electrode pairs may be measurement electrode pairs”, [0084]; this means a bioelectrical impedance can be measured by electrode pair Z5); and 
measure a second bioelectrical impedance using the third electrode and the fourth electrode (“one of the eight biometric electrode pairs Z1 to Z8 may be a reference electrode pair and the remaining seven electrode pairs may be measurement electrode pairs”, [0084]; this means a bioelectrical impedance can be measured by electrode pair Z1; due to different positioning, it would be a different bioelectrical impedance than that measured by Z1);
wherein the first electrode and the second electrode are interposed between the third electrode and the fourth electrode (See Fig. 3C; electrode pair Z5 is interposed between electrode pair Z1), 
1 and Z5 form a straight line).
Park discloses the claimed invention except for expressly disclosing wherein the bioelectrical impedance sensor is configured to: 
measure a depth-specific bioelectrical impedance in the measurement region of the optical sensor by adjusting a spacing of electrodes, 
wherein the impedance measurer is configured to: 
measure the first bioelectrical impedance at a first depth; and 
measure the second bioelectrical impedance at a second depth, 2
 
a first switch configured to connect the impedance measurer to the first electrode and the second electrode in a first operation mode; and 
a second switch configured to connect the impedance measurer to the third electrode and the fourth electrode in a second operation mode, 
wherein the impedance measurer comprises: 
a current source configured to: 
apply a first current to the object of interest via the first electrode and the second electrode in the first operation mode; and 
apply a second current to the object of interest via the third electrode and the fourth electrode in the second operation mode; and 
a voltmeter configured to: 
measure a first voltage applied between the first electrode and the second electrode in the first operation mode; and 
measure a second voltage applied between the third electrode and the fourth electrode in the second operation mode.
However, Goldkuhl teaches wherein the bioelectrical impedance sensor is configured to:

wherein the impedance measurer (Element 28, Fig. 3) is configured to: 
measure the first bioelectrical impedance at a first depth (four impedance measurements can be made in the topmost layer A of the skin”, [0030]); and 
measure the second bioelectrical impedance at a second depth (two impedance measurements can be made in an even lower layer C of the skin”, [0030]), 2
 
a first switch (S2b and S1b, Fig. 2) configured to connect the impedance measurer to the first electrode (Element 2, Fig. 1, Fig. 2) and the second electrode (Element 3, Fig. 1, Fig. 2) in a first operation mode; and 
a second switch (S2a and S1c, Fig. 2) configured to connect the impedance measurer to the third electrode (Element 1, Fig. 1, Fig. 2) and the fourth electrode (Element 4, Fig. 1, Fig. 2) in a second operation mode, 
wherein the impedance measurer comprises: 
a current source (V-exc, Fig. 2; “adapated to apply a voltage…”, [0038]) configured to: 
apply a first current to the object of interest (“adapated to apply a voltage…”, [0030]; by applying a voltage, a current is also applied ) via the first electrode and the second electrode in the first operation mode (“…at two of the electrodes 23A-23E”, [0038]; this includes electrodes 2 and 3); and 
apply a second current to the object of interest (“adapated to apply a voltage…”, [0030]; by applying a voltage, a current is also applied ) via the third electrode and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bioelectrical impedance sensor of Park, with the depth-specific functionality, impedance measurer, switches, and operation modes of Goldkuhl, because there is a need for improved spatial resolution, both in a depth dimension and in a lateral dimension, of obtained impedance spectra in order to enable detection of diseased conditions such as malignant melanoma at an early stage, as taught by Goldkuhl ([0006]). Furthermore, Goldkuhl teaches that the dominating factor determining the depth penetration is distance between the electrodes ([0003]).
Talluri teaches a voltmeter configured to: 
measure a first voltage (“The receiving electrodes (b_1, b_2), connected to the voltmeter, measure the voltage drop”, [0045]) applied between a first electrode (Element b_1, Fig. 1) and a second electrode (Element b-2, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, by adding a voltmeter configured to measure a voltage applied between two electrodes (whether the first and second electrodes in the first operation mode or the third and fourth electrodes in the second operation mode), because this is a way to obtain the electric measure of impedance and the physiological parameters connected to it (for example, hydration state), as taught by Talluri ([0045]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Oberleitner et al (US 20170095208 A1), which discloses it is well known that impedance is strongly dependent on the distance between the electrodes, as well as the penetration depth of the measuring current and thus the measured tissue volume.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN E. COOPER/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791